Case 2:19-cv-00159-HYJ-MV ECF No. 43, PageID.219 Filed 03/02/21 Page 1 of 1

                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             NORTHERN DIVISION


RICHARD J. HILL,

          Plaintiff,                      Case No. 2:19−cv−159

    v.                                    Hon. Hala Y. Jarbou

JUSTIN WONCH, et al.,

          Defendants.
                                      /


                       NOTICE OF HEARING CANCELLATION


      The Telephone conference set in this matter for March 9, 2021 is
hereby CANCELLED.



                                      U.S. Magistrate Judge

Dated: March 2, 2021            By:    /s/ C. A. Moore
                                      Courtroom Deputy
